Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement Drawings filed on 07/26/2022 are accepted.  

Claim Objections
Claim 15 is objected to because of the following informalities: the recitation “wherein the flame tube cover is bounded on its radial inner edge by the mixing tube” is believed to be in error for - - wherein the flame tube cover is bounded on [[its]] a radial inner edge of the flame tube by the mixing tube - - 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 15, the recitation “wherein the flame tube cover is bounded on its radial inner edge by the mixing tube” is interpreted as the mixing tube is the boundary of the flame tube cover on a radial inner edge of the flame tube cover (according to Oxford Languages, bound means a territorial limit; a boundary). There is no support in the specification or drawing for such structure because the axial air flow passage claimed in cl. 1, is formed between the mixing tube and a radial inner edge of the flame tube cover as shown in Fig. 1, which indicated that the mixing tube is not the boundary of the flame tube cover. 

Regarding claim 16, the recitation “wherein the flame tube cover is radially bounded at a radially inner edge by the mixing tube” is interpreted as the mixing tube is the boundary of the flame tube cover at a radially inner edge of the flame tube cover (according to Oxford Languages, bound means a territorial limit; a boundary). There is no support in the specification or drawing for such structure because the axial air flow passage claimed in cl. 1, is formed between the mixing tube and a radial inner edge of the flame tube cover, which indicated that the mixing tube is not the boundary of the flame tube cover. Meanwhile, the recitation “the flame tube cover is radially bounded at a radially outer edge by the flame tube” is interpreted as the flame tube is the boundary of the flame tube cover on a radial outer edge of the flame tube cover (according to Oxford Languages, bound means a territorial limit; a boundary). There is no support in the specification or drawing for such structure because the flame tube is connecting with the flame tube cover at a surface of the plate-shape portion, wherein the surface is facing to the primary combustion zone (where is close to 40 as shown in Fig. 1), which indicated that the flame tube is not the boundary of the flame tube cover. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mook (20150292743) in view of Stevens (20190086088).

Regarding claim 1, Mook teaches the invention as claimed: a gas turbine combustion chamber (annotated Fig. 2), comprising: 
a combustion chamber housing (combustor casing, [0051]); 
a burner (annotated Fig. 2) positioned in the combustion chamber housing at least in portions (annotated Fig. 2); 
a primary combustion zone (annotated Fig. 2)
a flame tube cover (Fig. 9) is positioned on an upstream end of the primary combustion zone (annotated Fig. 2) such that a plate-shaped portion (222 and 212 at 272) of the flame tube cover (Fig. 9) directly faces the primary combustion zone (annotated Fig. 2); 
a mixing tube (108) of the burner extends in a radially central region (Fig. 2) of the flame tube cover, and adjoining the flame tube cover (at 172) which at least in portions defines a pre-primary combustion zone (105); 
an axial air flow passage (annotated Fig. 2) is formed between the mixing tube (108) of the burner and the flame tube cover (annotated Fig. 2 and Fig. 9) configured for air (266) to be conducted in an axial direction outside along the mixing tube for cooling the mixing tube (Fig. 2); and 
radial air flow passages (240) are formed in the plate-shaped portion (between 222 and 212) of flame tube cover (Fig. 9) via which the air (266) following the axial air flow passage (annotated Fig. 2) can be conducted in a radial direction (annotated Fig. 2) of the flame tube cover for cooling the flame tube cover (Fig. 9), 
wherein the flame tube cover (Fig. 9) extends radially between the mixing tube (108) and the fuel nozzle body housing (71).

    PNG
    media_image1.png
    920
    1290
    media_image1.png
    Greyscale

Mook does not teach a flame tube positioned in the combustion chamber housing.
However, Stevens teaches a burner (combustor assembly, Fig. 3), a flame tube (52 and 54), and a flame tube cover (110 and 130), wherein the flame tube (52 and 54) connects with the flame tube cover (110 and 130) at a deflector wall (110) and forms a primary combustion zone (62) with the flame tube cover.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Mook with Stevens’s flame tube (Stevens, 52 and 54), which connects with the flame tube cover (Mook, annotated Fig. 2 and Fig. 9) via an annular radially outer rim (Mook, 226) and forms the primary combustion zone (Mook, annotated Fig. 2) to separate a hot side combustion chamber and a cold side diffuser cavity (Stevens, [0002]) because such structure can mitigate combustor assembly deterioration by passages result in high air flow purges into the combustion chamber, flow separation from the structures to be cooled or the creation of recirculation zones that ingest hot gases into the cooling structures (Stevens, [0004]).

Regarding claim 2, Mook in view of Stevens teaches the invention as claimed and as discussed above. Mook further teaches inlet openings (232s) of the radial air flow passages (240s) formed on a radially inner lateral surface (208) of the flame tube cover (Fig. 9) via which the air (266) from the axial air flow passage passes (annotated Fig. 2) into the radial air flow passages (240).

Regarding claim 3, Mook in view of Stevens teaches the invention as claimed and as discussed above. Mook further teaches outlet openings (annotated Fig. 9 left) of the radial air flow passages (240s) are formed on an axial surface (parallel to the centerline axial 120 and see annotated Fig. 9 left) of the flame tube cover (Fig. 9) via which the air (266) exits from the radial air flow passages (240) and enters the primary combustion zone (annotated Fig. 2), wherein the air (266) is turning to an axial direction (facing to the primary combustion zone in annotated Fig. 2) at an end (at 238) of the radial air flow passages (240s). 


    PNG
    media_image2.png
    821
    944
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    736
    834
    media_image3.png
    Greyscale

Mook in view of Stevens discussed so far does not teach the axial surface is facing to the primary combustion zone.
However, Stevens further teaches a burner (combustor assembly, Fig. 3), a flame tube (52 and 54), and a flame tube cover (110 and 130), wherein the flame tube (52 and 54) connects with the flame tube cover (110 and 130) at a deflector wall (110) and forms a primary combustion zone (62) with the flame tube cover, an axial surface (wherein cooling exit 170 formed in Fig. 3) is facing to the primary combustion zone (62).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Mook in view of Stevens with the further teaching of Stevens’s flame tube (Stevens, 52 and 54) to form such an axial surface (Stevens, wherein cooling exit 170 formed in Fig. 3), which is facing to the primary combustion zone (Mook, annotated Fig. 2), by connecting the flame tube (Stevens, 54) with the flame tube cover (Mook, annotated Fig. 2 and Fig. 9) at an annular radially outer rim (Mook, 226) for the same reason discussed above in cl. 1. The combine structure of Mook in view of Stevens is showed in right annotated Fig. 9, which presents after connecting Stevens’s flame tube with Mook’s flame tube cover at the annular radially outer rim 226, the cooling air 266 exits the radial air flow passage 240 at an axial surface, wherein the axial surface is facing to the primary combustion zone.  

Regarding claim 4, Mook in view of Stevens teaches the invention as claimed and as discussed above. Mook further teaches outlet openings (annotated Fig. 9 right) of the radial air flow passages (240s) are formed on a radially outer portion of the axial surface (annotated Fig. 9 right) of the flame tube cover (at 238).

Regarding claim 5, Mook in view of Stevens teaches the invention as claimed and as discussed above. Mook further teaches the radial air flow passages (240s) extend between the inlet openings (232s) and the outlet openings within the flame tube cover (annotated Fig. 9 left).

Regarding claim 6, Mook in view of Stevens teaches the invention as claimed and as discussed above. Mook further teaches the radial air flow passages (240s) each extend continuously from the inlet openings (232s) and the outlet openings (annotated Fig. 9 left).

Regarding claim 7, Mook in view of Stevens teaches the invention as claimed and as discussed above. Mook further teaches the radial air flow passages (240s) between the inlet openings (232s) and the outlet openings (annotated Fig. 9 left) follow a curved or spiral course (curved at baffle corner 254 and 240 can be clocked, angled, or curved circumferentially, [0059]).

Regarding claim 8, Mook in view of Stevens teaches the invention as claimed and as discussed above. Mook further teaches the burner (annotated Fig. 2) comprises an inlet (annotated Fig. 2) via which the air (266) enters the axial air flow passage (via inlet opening in annotated Fig. 2) formed between the mixing tube (108) of the burner (annotated Fig. 2) and the flame tube cover (annotated Fig. 2 and Fig. 9).

    PNG
    media_image4.png
    686
    882
    media_image4.png
    Greyscale

Mook in view of Stevens as discussed so far does not teach an inlet ring.
However, Stevens further teaches an inlet ring (140 and 120 Fig. 5) and inlet opening (150s), wherein an air (83) enters an axial air flow passage (160) formed between a mixing tube (annotated Fig. 3) and a flame tube cover (110).

    PNG
    media_image5.png
    678
    507
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Mook in view of Stevens with the further teaching of Stevens’s inlet ring (Stevens, 140 and 120, Fig. 5) at the inlet (Mook, an inlet in annotated Fig. 2) via which the air (Mook, 266) enters the axial air flow passage (Stevens, 150s) for the same reason discussed above in cl. 1.

Regarding claim 9, Mook in view of Stevens teaches the invention as claimed and as discussed above. Mook further teaches the inlet has radial openings (an inlet opening in annotated Fig. 2) via which the air (266) enters the axial air flow passage (annotated Fig. 2) in the radial direction (toward 108).
Mook in view of Stevens discussed so far does not teach the inlet ring.
However, Stevens further teaches an inlet ring (140 and 120 Fig. 5) and inlet opening (150s), wherein an air (83) enters an axial air flow passage (160) formed between a mixing tube (annotated Fig. 3) and a flame tube cover (110).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Mook in view of Stevens with the further teaching of Stevens’s inlet ring (Stevens, 140 and 120, Fig. 5) at the inlet (Mook, an inlet in annotated Fig. 2) via which the air (Mook, 266) enters the axial air flow passage (Stevens, 150s) for the same reason discussed above in cl. 1.

Regarding claim 13, Mook in view of Stevens teaches the invention as claimed and as discussed above. Mook further teaches an entire perimeter of a cross section (annotated Fig. 3) of each radial air flow passages (240s) is bounded by the flame tube cover (Fig. 9).

    PNG
    media_image6.png
    616
    507
    media_image6.png
    Greyscale


Regarding claim 14, Mook in view of Stevens teaches the invention as claimed and as discussed above. Mook further teaches the primary combustion zone (annotated Fig. 2) is axially bounded by the flame tube cover (Fig. 9).
Mook in view of Stevens discussed so far does not teach the flame tube. 
However, Stevens further teaches a burner (combustor assembly, Fig. 3), a flame tube (52 and 54), and a flame tube cover (110 and 130), wherein the flame tube (52 and 54) connects with the flame tube cover (110 and 130) at a deflector wall (110) and forms a primary combustion zone (62) with the flame tube cover.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Mook in view of Stevens with the further teaching of Stevens’s flame tube (Stevens, 52 and 54), which connects with the flame tube cover (Mook, annotated Fig. 2 and Fig. 9) via an annular radially outer rim (Mook, 226), wherein the primary combustion zone (Mook, annotated Fig. 2) is radially bounded by the flame tube (Stevens, 52 and 54) for the same reason discussed above in cl. 1. 

Regarding claim 15, Mook in view of Stevens teaches the invention as claimed and as discussed above. Mook further teaches the flame tube cover (Fig. 9) is slid fit on its radial inner edge (surface 213 of a forward section 209 portion in Fig. 9) with the mixing tube (108), wherein the forward section (209 in Fig. 9) can be integrated (609 in Fig. 16 and [0086]) with the mixing tube (108) meaning the flame tube cover (Fig. 9) is bounded on its radial inner edge by the mixing tube (the mixing tube 108 is the boundary of the flame tube cover on its radial inner edge, according to Oxford Languages, bound means a territorial limit; a boundary).

Regarding claim 16, Mook in view of Stevens teaches the invention as claimed and as discussed above. Mook further teaches the flame tube cover (Fig. 9) is slid fit on its radial inner edge (surface 213 of a forward section 209 portion in Fig. 9) with the mixing tube (108), wherein the forward section (209 in Fig, 9) can be integrated with (609 in Fig. 16 and [0086]) the mixing tube (108) meaning the flame tube cover (Fig. 9) is bounded on its radial inner edge by the mixing tube (the mixing tube 108 is the boundary of the flame tube cover on its radial inner edge, according to Oxford Languages, bound means a territorial limit; a boundary).
Mook in view of Stevens as discussed so far does not teach the flame tube cover is radially bounded at a radially outer edge by the flame tube. However, Stevens further teaches a burner (combustor assembly, Fig. 3), a flame tube (52 and 54), and a flame tube cover (110 and 130), wherein the flame tube (54 in Fig. 2) integrate with (annotated Fig. 2) the flame tube cover (110 and 130), meaning the flame tube cover (110) is radially bounded (the flame tube 54 is the boundary of the flame tube cover at a radial outer edge, according to Oxford Languages, bound means a territorial limit; a boundary) at a radially outer edge (annotated Fig. 2) by the flame tube (54 in Fig. 2)

    PNG
    media_image7.png
    562
    670
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Mook in view of Stevens with the further teaching of Stevens’s flame tube (Stevens, 52 and 54) to integrate with the flame tube cover (Mook, annotated Fig. 2 and Fig. 9) at a radially outer edge (Mook, 226) of an annular radially outer rim (Mook, 226) so the flame tube (Mook, Fig. 9) is the boundary of the flame tube cover (Stevens, 54) at the radially outer edge (Mook, 226) for the same reason discussed above in cl. 1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mook (20150292743) in view of Stevens (20190086088) in further view of Halila (5353587).

Regarding claim 10, Mook in view of Stevens teaches the invention as claimed and as discussed above. Mook further teaches a slip fit (at 172, [0058]) is positioned on a downward end (172) of the axial air flow passage (annotated Fig. 2) between the mixing tube (108) and the flame tube cover (annotated Fig. 2).
Mook in view of Stevens does not teach a seal.
However, Halila teaches a seal (52) is positioned on a downward end (annotated Fig. 4) of the axial air flow passage (annotated Fig. 4) between a mixing tube (50) and the flame tube cover (42).


    PNG
    media_image8.png
    568
    610
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Mook in view of Stevens with the teaching of Halila’s seal to position the seal (Halila, 52) on a downward end (Mook, 172) of the axial air flow passage (Mook, annotated Fig. 2) between the mixing tube (Mook, 108) and the flame tube cover (Mook, annotated Fig. 2) to prevent compressor discharge air from leaking into the dome and also accommodates radial expansion growth differential between the liner and the metallic dome structure, without losing the sealing relationship (Halila, col. 2, ll. 60-65). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mook (20150292743) in view of Stevens (20190086088) in further view of WERTZ (20180179956).

Regarding claim 11, Mook in view of Stevens teaches the invention as claimed and as discussed above. Mook in view of Stevens does not teach the flame tube cover is produced by way of a generative manufacturing method. 
However, the limitation "the flame tube cover is produced by way of a generative manufacturing method" is considered product-by-process limitation and it would not be expected to impart distinctive structural characteristics to the flame tube cover (taught by Mook in view of Stevens as discussed above). The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
Alternatively, Wertz further teaches wherein a flame tube cover is produced by way of a generative manufacturing method (Additive manufacturing techniques, which includes 3D printing, may be used to form a combustion liner, [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Mook in view of Stevens with Wertz’ flame-tube cover manufactured by generative manufacturing method because using additive manufacturing techniques, complex patterns maybe formed within the material of a component that may not have been possible using subtractive manufacturing or molding process. (Wertz, [0030] line 1-6).

	Regarding claim 12, Mook in view of Stevens teaches the invention as claimed and as discussed above. Mook in view of Stevens does not teach the generative manufacturing method is 3D printing.
However, the limitation " the generative manufacturing method is 3D printing" is considered product-by-process limitation and it would not be expected to impart distinctive structural characteristics to the flame tube cover (taught by Mook in view of Stevens as discussed above). The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
Alternatively, Wertz further teaches the generative manufacturing method is 3D printing (Additive manufacturing techniques, which includes 3D printing, may be used to form a combustion liner, [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Mook in view of Stevens with Wertz’ flame-tube cover manufactured by 3D printing for the same reason discussed above in cl. 10.

Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered.
With respect to Applicant’s Argument against Status of Claims on p. 7, new matter rejections are added for claims 15 and 16, see details at appropriate section above.
With respect to Applicant’s Argument against the 103 Rejection on pp. 7-10, Applicant’s arguments are not persuasive.
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See details at appropriate section above.
Applicant’s arguments with respect to claim 10 has been considered but are moot because Halila merely teaches a seal that is positioned on a downward end of the axial air flow passage between the mixing tube and the flame tube cover. The invention features specifically challenged in the argument have been taught by new references Mook in view of Stevens and are not rely on Halila. 
Applicant’s arguments with respect to claims 11-12 has been considered but are moot because Wertz merely teaches a generative manufacturing method is 3D printing. The invention features specifically challenged in the argument have been taught by new references Mook in view of Stevens and are not rely on Halila.
Applicant’s arguments with respect to the invention limitation claimed in new added claims 13-16 are have been considered but are moot because rejection indicated in the current Office Action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JINGCHEN LIU/Examiner, Art Unit 3741 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741